In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1900 
ZACHARY MEDLOCK, 
                                                Plaintiff‐Appellant, 

                                 v. 

TRUSTEES OF INDIANA UNIVERSITY, et al., 
                                             Defendants‐Appellees. 
                     ____________________ 

        Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
       No. 1:11‐cv‐977‐TWP‐DKL — Tanya Walton Pratt, Judge. 
                     ____________________ 

 ARGUED NOVEMBER 1, 2013 — DECIDED DECEMBER 30, 2013 
              ____________________ 

   Before POSNER, FLAUM, and SYKES, Circuit Judges. 
    POSNER, Circuit Judge. This is an eye‐opening case, but not 
because  of  any  legal  profundities  or  political  reverbera‐
tions—rather because of the glimpse  it affords into contem‐
porary  student  and  administrative  cultures  of  American 
universities. 
    Zachary Medlock was in the spring of 2011 a sophomore 
at Indiana University’s main campus, in Bloomington, living 
2                                                      No. 13‐1900 


by choice in a university dormitory. As a condition of being 
allowed  to  live  there  he  was  required  to  agree  to  comply 
with  a  long  list  of  rules,  one  of  which  was  that  he  allow 
health and safety inspections of his dorm room by “resident 
leadership specialists” (we’ll call them “student inspectors”). 
They are graduate students employed part‐time by the uni‐
versity  to  assist  in  dormitory  management.  Their  duties  in‐
clude conducting the inspections. The students whose rooms 
are to be inspected must be given written notification of the 
inspection  at  least  24  hours  in  advance;  Medlock  had  been 
given  a  week’s  notice  by  email  and  in  addition  the  inspec‐
tion of the dorm rooms on his floor was announced over the 
building’s intercom on the day of the inspection. (His failure 
to use the abundant warning time to clean up his act is one 
of the mysteries of this case.) The inspectors inspect for vio‐
lations of prohibitions in the  code of conduct for dormitory 
residents.  Those  prohibitions  are  numerous—“from  candles 
to  cats”  as  one  of  the  student  inspectors  testified—and  of 
course  include  (illegal)  drugs.  Medlock  does  not  question 
that he was subject to these prohibitions as a condition of be‐
ing allowed to  live in a university dormitory, and was sub‐
ject  to  being  penalized  for  violating  them.  Suspension  and 
expulsion are among the authorized penalties. 
    At about 4 p.m. on the day scheduled for the inspection, 
one of the student inspectors entered Medlock’s room (Med‐
lock wasn’t there) to inspect it, and upon entering noticed a 
clear plastic tube lying on the desk. Drawing on the training 
the  university  had  given  him  to  enable  him  to  conduct  a 
competent  inspection,  he  surmised  that  the  tube  contained 
marijuana.  Another  student  inspector,  whom  the  first  one 
asked to join him in Medlock’s room, concurred. 
No. 13‐1900                                                       3 


    One of the student inspectors called the Indiana Univer‐
sity  Police  Department  to  report  what  they  thought  they’d 
discovered in Medlock’s room. Like  other  large  universities 
Indiana University has its own police department. It’s a real 
police  department—its  police  officers  (of  whom  there  are 
more  than  40  on  the  Bloomington  campus)  have  the  same 
powers as police officers employed by cities and towns. 
    An  Indiana  University  police  officer  (defendant  Christo‐
pher King), summoned by one of the two student inspectors, 
arrived in Medlock’s room, looked at the tube of marijuana, 
smelled  raw  marijuana,  and  left  with  the  tube.  The  student 
inspectors  remained,  continuing  their  inspection  and  notic‐
ing  burned  candles,  an  ashtray  containing  ashes,  and  a 
rolled‐up blanket at the bottom of the door to the bathroom, 
presumably  intended  to  keep  smoke  from  wafting  into  the 
bathroom  (which  Medlock  shared  with  another  student) 
while he smoked marijuana in his bedroom. Smoking of any 
kind  is  forbidden  in  the  dormitory,  as  is  possessing  “open 
flame materials,” such as candles. 
    One  of  the  student  inspectors  noticed  that  the  door  to 
Medlock’s closet was ajar, and peering through the opening 
he  saw  what  he  thought  was  a  large  marijuana  plant.  He 
summoned officer King, who looked in the closet and found 
himself face to face with a six‐foot‐high marijuana plant. He 
left to get a warrant to search the room for drugs and drug 
paraphernalia  but  posted another police officer in the room 
to  make  sure  no  one  moved  or  destroyed  anything  that 
might be contraband. 
   The warrant was issued and the further search that King 
conducted  pursuant  to  it  revealed  both  paraphernalia  com‐
monly  used  in  relation  to  marijuana—four  conventional 
4                                                       No. 13‐1900 


pipes,  two  bongs  (water  pipes),  and  a  fluorescent  light 
(called  a  “grow  light”)  for  enabling  a  large  marijuana  plant 
to  thrive  in  a  closet—plus  a  total  of  89  grams  of  marijuana 
(not including the plant itself, doubtless the source of the 89 
grams). Not that the plant was thriving, despite its height; a 
closet is not the optimal environment for a tall plant. 
    Medlock  was  arrested  and  charged  with  possession  of 
more  than  30  grams  of  marijuana,  a  felony  (he  could  also 
have  been  charged  with  manufacturing  marijuana,  also  a 
felony).  But  for  unexplained  reasons  the  charges  were 
dropped,  although  there  can’t  have  been  any  doubt  of  his 
guilt. 
    The  university’s  dean  of  students  immediately  sus‐
pended  Medlock  for  one  year.  But  Medlock  had  a  hearing 
before a university hearing commission 17 days later (spring 
break  had  intervened—otherwise  the  interval  would  have 
been  only  9  or  10  days).  The  hearing  commission  affirmed 
the  suspension  (as  did  the  university’s  provost,  to  whom 
Medlock  appealed  the  commission’s  decision)  and  ordered 
him  to  vacate  the  dormitory  forthwith.  Although  called  a 
“suspension,” this was more like an expulsion, because if he 
wanted to  be reinstated he had to apply, after the year was 
up,  and  there  was  no  guarantee  that  the  application  would 
be accepted. He applied for and was offered immediate ad‐
mission to George Mason University, in Virginia (apparently 
without  telling  George  Mason  of  the  expulsion),  but  de‐
clined.  Instead,  after  the  year  was  up,  he  applied  for  read‐
mission to IU at Bloomington.  His application was granted, 
and he was readmitted when the school year began and was 
even given a part‐time job by the university, on its informa‐
No. 13‐1900                                                           5 


tion  technology  staff—which  seems  odd,  as  it  might  give 
him access to the confidential record of his expulsion. 
    The  suit  is  based  on  42  U.S.C.  § 1983,  which  authorizes 
suits against state or local officials who violate federally pro‐
tected  civil  rights.  The  complaint  names  the  university’s 
trustees  as  defendants  along  with  the  dean  of  students,  the 
university provost, the two student inspectors who searched 
Medlock’s  room,  and  officer  King.  It  seeks  a  mandatory  in‐
junction ordering destruction of the record of his expulsion, 
and damages from the two student inspectors and King. 
    The  litigation  has  attracted  media  attention.  See,  e.g., 
Dave  Stafford,  “7th  Circuit  Tosses  IU  Dorm‐Search  Law‐
suit,”       Indiana       Lawyer,         June         29,      2012, 
www.theindianalawyer.com/‐7th‐circuit‐tosses‐iu‐dorm‐
search‐lawsuit/PARAMS/article/29121  (visited  Dec.  28, 
2013). Stafford’s article refers to an earlier stage in the litiga‐
tion, when we dismissed as moot Medlock’s appeal from the 
denial of his motion for a preliminary injunction against the 
enforcement  of  the  one‐year  suspension;  the  appeal  was 
moot  because  the  year  was  up,  and  so  the  injunction  could 
have  no  effect.  Medlock  v.  Trustees  of  Indiana  University,  683 
F.3d 880, 882 (7th Cir. 2012). 
    Medlock claims that the student inspectors plus King vio‐
lated his Fourth Amendment right to be free from an unrea‐
sonable  search.  He  also  complains  about  not  having  been 
given a hearing before he was expelled, and we’ll start there. 
The district court granted summary judgment for all defen‐
dants on all charges. 
   Medlock argues that the due process clause of the Four‐
teenth Amendment entitled him to such a hearing (that is, to 
6                                                         No. 13‐1900 


a “predeprivation hearing”).  He is not seeking  damages  for 
that  alleged  denial  of  due  process  of  law,  but  the  denial  if 
proved  would  be  a  ground  for  the  expungement  of  the  re‐
cord of his expulsion, which is relief that he does seek. 
     There  is no merit  to the due  process claim.  The in‐your‐
face flagrancy of Medlock’s violation of university rules (he 
had plenty of warning of the impending inspection, remem‐
ber),  and  of  Indiana’s  criminal  law,  required  the  university 
to  take  immediate  remedial  action  if  its  commitment  to  its 
rules,  and  to  legality,  was  not  to  be  questioned.  See  Goss  v. 
Lopez, 419 U.S. 565, 581–83 (1975). 
    And  even  if—as  we  don’t  for  a  moment  believe—the 
failure to give him a hearing before he was expelled denied 
him  due  process  of  law,  we  can’t  understand  how  the  de‐
struction  of  the  record  of  his  expulsion  could  be  thought  a 
proper remedy. It’s not as if there’s any doubt about his hav‐
ing violated not only the university’s rules but also Indiana’s 
criminal law. We have said and we repeat that “we are reluc‐
tant  to  encourage  further  bureaucratization  by  judicializing 
university  disciplinary  proceedings,  mindful  also  that  one 
dimension of academic freedom is the right of academic in‐
stitutions to operate free of heavy‐handed governmental, in‐
cluding judicial, interference.” Osteen v. Henley, 13 F.3d 221, 
225–26 (7th Cir. 1993). 
   Indiana  University  is  a  public  university,  owned  by  the 
State  of  Indiana,  and  the  student  inspectors  and  university 
police  are  university  employees  and  therefore  state  actors. 
(We can’t understand the defendants’ argument, accepted by 
the  district  judge,  that  they  were  not  state  actors.)  And  so 
they can be sued under section 1983 for violating the Fourth 
Amendment, held protected against state action by interpre‐
No. 13‐1900                                                         7 


tation  of  the  due  process  clause  of  the  Fourteenth  Amend‐
ment.  But  the  exclusionary  rule—the  rule  that  renders  evi‐
dence  obtained  in  violation  of  the  Fourth  Amendment  in‐
admissible in (some) judicial proceedings—is applicable on‐
ly  to  criminal  proceedings.  See,  e.g.,  Pennsylvania  Board  of 
Probation & Parole v. Scott, 524 U.S. 357, 363–64 (1998); INS v. 
Lopez‐Mendoza, 468 U.S. 1032, 1050 (1984); United States v. Ca‐
landra,  414  U.S.  338,  349–52  (1974);  Thompson  v.  Carthage 
School District, 87 F.3d 979, 981–82 (8th Cir. 1996). The last of 
these cases involved,  like this case,  expulsion  from a public 
school. 
    So  the  marijuana  and  drug  paraphernalia  seized  from 
Medlock’s room were admissible in the suspension proceed‐
ing  (which  was  of  course  noncriminal)—and  for  the  addi‐
tional reason that Medlock didn’t object to their admission in 
that  proceeding. The  seized  items  provided compelling  evi‐
dence of serious violations of the code of conduct. His giant 
marijuana  plant  (a  small  tree,  really)  was  providing  him 
with  dealer‐quantity  marijuana.  And  while  the  criminal 
charges against him were dropped, this could not have been 
for  lack  of  evidence.  The  university’s  provost  testified  that 
the  quantity  of  marijuana  and  marijuana  paraphernalia 
found in Medlock’s room made her suspect that he was dis‐
tributing  marijuana  to  other  students.  As  the  dean  of  stu‐
dents  testified,  “the  quantity  that  we  had  here  present  was 
such that it was hard to believe it was for personal use” only. 
He added that “in [his] 17 years as being Senior Student Af‐
fairs Officer this ranks maybe first or second in terms of the 
amount  of  marijuana  that  I’ve  seen  at  any  one  time  taken 
from a room.” And this was said when the dean thought that 
only  50  grams  of  marijuana  had  been  found  in  Medlock’s 
8                                                        No. 13‐1900 


room.  When  told  it  had  been  89  grams  he  remarked:  “that 
placed it certainly number one.”  
    Although as we noted earlier the fruits of the search were 
admissible for disciplinary purposes even if obtained in vio‐
lation  of  the  Fourth  Amendment,  the  violation  of  the 
amendment  (if  there  was  a  violation)  would  entitle  him  to 
damages.  Hudson  v.  Michigan,  547  U.S.  586,  597–98  (2006); 
Guzman  v.  City  of  Chicago,  565  F.3d  393,  398–99  (7th  Cir. 
2009); Gonzalez v. Entress, 133 F.3d 551, 553–54 (7th Cir. 1998); 
Thompson v. Carthage School District, supra, 87 F.3d at 981–82. 
But  there  was  no  violation.  Medlock  had  consented  in  ad‐
vance,  as  a  condition  of  being allowed to live in  the  dormi‐
tory,  to  have  his  room  searched  for  contraband  and  other 
evidence of violation of the health and safety code. He could 
have  lived  off  campus  and  thus  have  avoided  being  gov‐
erned  by  the  code.  He  chose  to  trade  some  privacy  for  a 
dorm  room.  His  expulsion  amounted  to  holding  him  to  his 
contract.  
     Even without explicit consent, and even if the student in‐
spectors  had  been  public  officers,  their  search  of  Medlock’s 
dorm room would have been a lawful regulatory search. In‐
diana University’s student‐housing code is the equivalent of 
a  local  housing  code,  and  “it  is  difficult  to  enforce  such  a 
code without occasional inspections” and “impossible to rely 
on a system of inspections to enforce the code without mak‐
ing  them  compulsory,  since  violators  will  refuse  to  consent 
to  being  inspected.  In  these  circumstances  the  Fourth 
Amendment’s  requirement  that  all  search  warrants  be  sup‐
ported by ‘probable cause’ can be satisfied by demonstrating 
the  reasonableness  of  the  regulatory  package  that  includes 
compulsory  inspections.”  Platteville  Area  Apartment  Associa‐
No. 13‐1900                                                           9 


tion v. City of Platteville, 179 F.3d 574, 578 (7th Cir. 1999); see, 
e.g.,  Camara  v.  Municipal  Court,  387  U.S.  523,  536–38  (1967). 
Those  cases  involved  warrants,  but  warrants  are  not  re‐
quired when “special needs, beyond the normal need for law 
enforcement,  make  the  warrant  and  probable‐cause  re‐
quirement  impracticable.”  Griffin  v.  Wisconsin,  483  U.S.  868, 
873  (1987).  Special  needs  are  found  in  the  school  setting, 
Board of Education of Independent School District No. 92 v. Earls, 
536 U.S. 822, 828–30 (2002); Vernonia School Dist. 47J v. Acton, 
515 U.S. 646, 652–53, 664–65 (1995), a setting in which requir‐
ing a search warrant “would unduly interfere with the main‐
tenance  of  the  swift  and  informal  disciplinary  procedures 
needed.” New Jersey v. T.L.O., 469 U.S. 325, 340 (1985); cf. Os‐
teen v. Henley, supra, 13 F.3d at 225–26. 
    The  search  that  officer  King  conducted  before  he  ob‐
tained a warrant stands on a somewhat different footing. He 
was  not  a  student  inspector  whom  Medlock  by  deciding  to 
live in the dorm had authorized to search his room. The A to 
Z Guide—the university’s student‐housing handbook—states 
that  “authorized  university  personnel  performing  safety  in‐
spections  may  enter  a  room  or  apartment  to  ensure  that 
health, fire, and safety regulations are being maintained” but 
that  “no  provision  in  the  housing  contract  gives  residence 
hall  officials  the  authority  to  consent  to  a  search  of  a  resi‐
dent’s room or apartment by police or other government of‐
ficials”  and  “any  law  enforcement  agency  having  jurisdic‐
tion  may,  in  performing  its  statutory  duties,  conduct  a 
search [only] in accordance with legally defined procedures 
governing search and seizure.” 
    But  King’s  entry  and  search  were  superfluous  events  so 
far as harm to Medlock was concerned. The student inspec‐
10                                                       No. 13‐1900 


tors  had  already  searched  the  room  and  found  marijuana 
and  other  contraband.  The  closet  door  was  open  (Medlock 
does not deny this) and so the plant was in plain view—not 
all  of  it,  but  enough  to  make  its  character  unmistakable. 
What  King  saw  the  student  inspectors  had  seen.  The  intru‐
sion  on  Medlock’s  privacy  was  complete  before  King  en‐
tered.  And  if  this  is  wrong  and  a  third  person’s  glimpse  of 
the incriminating scene could be thought an incremental in‐
trusion, liability would be blocked by the venerable principle 
of de minimis non curat lex, which has been held applicable to 
a variety of constitutional settings. E.g., United States v. Jacob‐
sen, 466 U.S. 109, 120–21, 126 (1984); Washington v. Hively, 695 
F.3d 641, 643 (7th Cir. 2012); Brandt v. Board of Education, 480 
F.3d 460, 465 (7th Cir. 2007); Hessel v. OʹHearn, 977 F.2d 299, 
302‐04 (7th Cir. 1992); Artes‐Roy v. City of Aspen, 31 F.3d 958, 
962–63 (10th Cir. 1994) (a case factually rather similar to the 
present one). 
     Moreover, reasonableness is the touchstone of the Fourth 
Amendment,  Kentucky  v.  King,  131  S.  Ct.  1849,  1856  (2011); 
Brigham  City  v.  Stuart,  547  U.S.  398,  403  (2006);  Hamilton  v. 
Village of Oak Lawn, 735 F.3d 967, 971 (7th Cir. 2013), and of‐
ficer  King  was  acting  reasonably  in  backing  up  the  student 
inspectors. They had entered Medlock’s dorm room lawfully 
and a plain‐view search had revealed marijuana. What were 
they to do? Remove the suspected marijuana from the room? 
But they are just students, and the university administration 
may  not  want  its  student  inspectors  to  be  seen  in  the  hall‐
ways of the dorm carrying quantities of illegal drugs (espe‐
cially  a  six‐foot‐tall  marijuana  plant)  and  drug  parapherna‐
lia, and may want their suspicions of possible criminal activ‐
ity  confirmed  or  dispelled  forthwith  by  a  police  officer.  It 
thus  was  sensible  of  the  students  to  summon  a  university 
No. 13‐1900                                                            11 


police officer to confirm their suspicion that they had found 
marijuana and other contraband and to remove the stuff. 
    There is no suggestion of pretext or bad faith on the part 
of any of the defendants. Officer King did not set out to take 
advantage  of a pre‐existing  student inspection, and the  stu‐
dents  did  not  enter  Medlock’s  dorm  room  for  law  enforce‐
ment  purposes.  By  the  time  King  became  aware  of  the  in‐
spection  and  entered  the  room,  the  student  inspectors  had 
searched it—lawfully. 
    In short, the case is near frivolous, the decision to sue the 
two  student  inspectors  offensive,  and  the  most  surprising 
feature  of  the  entire  episode  is  the  exceptional  lenity  with 
which  a  state  university  (in  a  state  that  does  not  allow  me‐
dicinal,  let  alone  recreational,  use  of  marijuana)  treated  a 
brazen  violator  of  its  rules  of  conduct  and  of  the  criminal 
law. But as we noted some years ago, “the danger that with‐
out  the  procedural  safeguards  deemed  appropriate  in  civil 
and  criminal  litigation  public  universities  will  engage  in  an 
orgy of expulsions is slight. The relation of students to uni‐
versities  is,  after  all,  essentially  that  of  customer  to  seller.” 
Osteen v. Henley, supra, 13 F.3d at 226. And if we may judge 
from  the  happy  ending  of  the  marijuana  bust  for  Medlock, 
the customer is indeed always right. 
                                                             AFFIRMED.